Judge Buckner,
delivered the opinion of the court.
Henry Banks, by his agent, W. Blan-ton, sold to Corbin five hundred acres of land, and executed his obligation, dated the 14th of February, 1827, binding himself to convey it on the first of May next, thereafter. It is‘ described in the bond as a part of Bryan’s survey of fifteen thousand three hundred and eighty acres.
As the price, Corbin agreed to pay $230, for which he executed two notes, payable to Blanton. One of them having been assigned to Gill, he commenced suit upon it, and recovered judgment. Corbin thereupon filed his bill in chancery to obtain an injunction against, it, and for a rescisión of the contract.
The grounds of equity relied on are, that he was induced to make the purchase, by the representations oí Blanton, that Banks was able to make a valid title to the land; which he has since discovered to be false; that he neither had, nor was able to procure the title.
Gill answered, stating his ignorance of the consideration of the note sued on, and demanding proof.
Blanton and Banks also, answered, denying all fraud and insisting, that upon the payment of the purchase money, a valid title could and would be made.
Upon the hearing of the cause, the circuit court entered a decree, making the injunction which had been obtained against the judgment, peipetual and rescinding the contract. To reverse it, this writ of error is prosecuted by Gill, &c., who insist that the proper parties were not before the court, and that tire decree was unjust.
Upon the merits of the case, there is no well founded objection to the decree. The consideration of the note., on which the judgment was recovered, was established by proof to he such, as is set forth in the hill; and Banks, when called upon to exhibit the testimonies oí *393liis title, fails to show that he was able to convey the land sold. •
Tripled, for plaintiffs; Denny, for defendants;
Indeed he alleges that the legal title was in W. B. Banks and George-Banks of Virginia; for whom he «ays he was agent with authority to sell and convey, and to appoint an attorney under him to do the same; but there is not the slightest proof, that they had any such title; or that they had any interest Whatever in the land.
The proof fully supports the allegations of the bill, that Blanton, at the time of the contract, represented to Corbin, that Henry Banks’s title for whom alone he professed to act, and as whose agent he sold the land) Was indisputable;
I he error relied on, that the proper parties were not before the court, caunot be sustained. There was certainly no necessity to make W. B. and George Banks, ■defendants. The contract was made with Henry Banks as principal, through Blanton as his agent-. The proof is, that he, Blanton, informed Corbin at the time of tile contract, that IL Banks was indebted to him, and assigned that, as the reason, why he took the notes, payable to himself.
The decree of the circuit court must be affirmed with costs.